                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 1 of 15



                        1   RUSS, AUGUST & KABAT
                            Marc A. Fenster, SBN 181067
                        2   mfenster@raklaw.com
                            Brian D. Ledahl, SBN 186579
                        3   bledahl@raklaw.com
                            Benjamin T. Wang, SBN 228712
                        4   bwang@raklaw.com
                            12424 Wilshire Boulevard, 12th Floor
                        5   Los Angeles, California 90025
                            Telephone: (310) 826-7474
                        6   Facsimile: (310) 826-6991
                        7   Attorneys for Straight Path IP Group, LLC
                            f/k/a Straight Path IP Group, Inc.
                        8
                        9
                                                     UNITED STATES DISTRICT COURT
                       10                          NORTHERN DISTRICT OF CALIFORNIA
                                                        SAN FRANCISCO DIVISION
                       11
RUSS, AUGUST & KABAT




                            STRAIGHT PATH IP GROUP, INC.,               Case No. 3:16-cv-3582-WA
                       12
                                                 Plaintiff,             STRAIGHT PATH’S OBJECTION TO
                       13                                               SPECIAL MASTER REPORT AND
                                                                        RECOMMENDATION (DKT. # 251)
                       14                 v.
                                                                        Date: April 23, 2020
                       15   APPLE INC.,                                 Time: 8:00 a.m.
                       16                        Defendant.
                       17
                       18
                       19   AND RELATED COUNTERCLAIMS

                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                 STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 2 of 15
                                                                         TABLE OF CONTENTS
                        1   I.      INTRODUCTION .......................................................................................................... 1
                        2   II.     THE SPECIAL MASTER AWARDS FEES OUTSIDE THE SCOPE OF THIS
                                    COURT’S ORDERS....................................................................................................... 1
                        3
                                    A.        Fees Incurred Prior to June 23, 2017.................................................................... 1
                        4
                                    B.        Motion to Dismiss Complaint .............................................................................. 3
                        5
                                    C.        Motion to Dismiss Amended Complaint .............................................................. 4
                        6
                                    D.        Motion for Judgment on the Pleadings................................................................. 4
                        7
                                    E.        Prior Art Review and Invalidity Contentions ....................................................... 5
                        8
                                    F.        Claim Construction Proceedings .......................................................................... 6
                        9
                                    G.        Depositions ......................................................................................................... 6
                       10
                                    H.        Opening Report on Invalidity .............................................................................. 7
                       11
RUSS, AUGUST & KABAT




                                    I.        Mock Trial .......................................................................................................... 9
                       12
                                    J.        Motions in Limine ............................................................................................... 9
                       13
                            III.    APPLE IS NOT ENTITLED TO AN AWARD OF FEES FOR APPELLATE
                       14           MATTERS ..................................................................................................................... 9
                       15   IV.     CONCLUSION ............................................................................................................ 10
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                                              i
                                   STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 3 of 15
                                                                         TABLE OF AUTHORITIES
                        1   Cases
                            Samsung Electronics Co., Ltd. v. Straight Path IP Group, Inc.,
                        2
                                  696 Fed. Appx. 1008 (2017) ........................................................................................... 2
                        3   Statutes
                        4   35 U.S.C. § 112 .......................................................................................................................... 6

                        5
                        6
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                                                ii
                                    STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 4 of 15



                        1   I.     INTRODUCTION

                        2          Pursuant to the Court’s Order Appointing Special Master (Dkt. # 249), Straight Path hereby
                        3   submits its objection to the Report and Recommendation of the Special Master (Dkt. # 251).1 With

                        4   respect to Apple, the Special Master recommended an award of $2,334,054. Straight Path objects
                        5   to the Special Master’s inclusion of various categories and amounts as outside the proper scope of
                        6   this Court’s prior Orders. Further, Straight Path notes that while the Special Master did not
                        7   recommend an award to Apple for fees incurred in connection with Straight Path’s appeal to the
                        8   Federal Circuit, to the extent the Court were to revisit that recommendation, Straight Path objects
                        9   to the Special Master’s alternative findings on that issue that the untimeliness of Apple’s request
                       10   can be remedied, and that the fees sought would otherwise be recoverable.
                       11   II.    THE SPECIAL MASTER AWARDS FEES OUTSIDE THE SCOPE OF
RUSS, AUGUST & KABAT




                       12          THIS COURT’S ORDERS
                       13          Straight Path objected to several particular categories of fees requested by Apple as outside
                       14   the proper scope of this Court’s Orders. This Court previously ruled that the Special Master should
                       15   “identify each item requested that bears little or no relation to the conduct found exceptional
                       16   herein.” Dkt. # 245 at 4. Straight Path respectfully submits that the Special Master erred in
                       17   construing this directive of the Court broadly to encompass any and all activity in the case that
                       18   related generally to the asserted patents. Straight Path respectfully submits that this is overbroad
                       19   and inconsistent with this Court’s Orders. Specific categories are addressed briefly below as
                       20   pertinent to Apple’s documentation of projects performed.
                       21          A.      Fees Incurred Prior to June 23, 2017
                       22          The Court’s Summary Judgment ruling and order on exceptionality were addressed to
                       23   issues arising in two Federal Circuit decisions involving IPR proceedings.2 The second of those
                       24
                       25   1
                              Straight Path notes that the Special Master’s Report and Recommendation addresses only the
                       26   amount of any fee award, and not the underlying questions of exceptionality and the availability
                            of any fee award generally. While Straight Path does not here address those issues outside the
                       27   scope of the Special Master’s appointment, Straight Path reserves its positions regarding those
                            issues.
                       28   2
                              As noted previously Straight Path does not address the Court’s finding of exceptionality, which
                            it understands to be outside the scope of the Special Master’s mandate.
                                                                             1
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 5 of 15



                        1   decisions did not issue from the Federal Circuit until June 23, 2017. Samsung Electronics Co.,

                        2   Ltd. v. Straight Path IP Group, Inc., 696 Fed. Appx. 1008 (2017). The basis for the Court’s finding
                        3   of exceptionality hinged on this decision. Thus, Straight Path respectfully submits that asserted

                        4   fees incurred prior to that time of necessity do not bear an adequate relationship to the conduct
                        5   addressed in the Court’s ruling and should not be included in any calculation. Straight Path
                        6   respectfully submits that given the nature of the Court’s ruling, the Special Master erred in failing
                        7   to eliminate fees incurred by Apple prior to this time.
                        8          These amounts would include the following tasks identified in the James declaration
                        9   submitted to the Special Master (Ledahl Decl., Ex. A):
                       10          Answer Complaint, Answer First Amended Complaint, Answer Second Amended
                       11   Complaint, Motion to Dismiss Complaint, Motion to Dismiss First Amended Complaint, Reply
RUSS, AUGUST & KABAT




                       12   ISO Motion to Dismiss First Amended Complaint, Prepare for Motion to Dismiss Hearing, Motion
                       13   to Dismiss Hearing, Motion for Judgment on the Pleadings, LPR 3-3 Invalidity Contentions,
                       14   Analyze Plaintiff’s Infringement Contentions, LPR 4-1 Proposed Terms For Construction, LPR 4-
                       15   2 Preliminary Claim Constructions and Extrinsic Evidence, Analyze Opposing LPR 4-2
                       16   Disclosures, LPR 4-3 Joint Claim Construction Statement, LPR 4-4 Claim Construction
                       17   Discovery, LPR 4-4 Deposition of Stuart Stubblebine, LPR 4-4 Deposition of Bruce McNair, LPR
                       18   4-5 Claim Construction Brief and McNair Declaration, Motion to Compel Straight Path to Limit
                       19   Number of Asserted Claims, Reply in Support of Motion to Compel Straight Path to Limit Number
                       20   of Asserted Claims, Prepare for Hearing on Motion to Compel Straight Path to Limit Number of
                       21   Asserted Claims, Hearing on Motion to Compel Straight Path to Limit Number of Asserted Claims,
                       22   Joint Case Management Statement, Initial Disclosures, Apple’s First Interrogatories, Apple’s
                       23   Responses to Straight Path’s First Interrogatories, Apple’s First Request for Production, Apple’s
                       24   Responses to Straight Path’s Request for Production, Apple’s 30(b)(6) Notice and Topics to
                       25   Straight Path, as well as a number of “ongoing” topics that partially encompass activities prior to
                       26   the Federal Circuit’s decision. Straight Path notes that several of these activities are also addressed
                       27   in other sections below, which address additional reasons the amounts sought for those activities
                       28   should not be awarded.

                                                                              2
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 6 of 15



                        1           At a minimum (excluding individual entries for “ongoing” activities), this category

                        2   represents $537,147.91 of Apple’s requested fees (see Chart attached to February 18 Joint
                        3   Submission – Ledahl Decl., Ex. H). Straight Path does not understand any of the reductions to

                        4   Apple’s request recommended by the Special Master (see Dkt. # 251 at 16-17) to be included in
                        5   these categories.
                        6           B.      Motion to Dismiss Complaint
                        7           The Special Master recommended an award for for 60.7 hours of attorney time and
                        8   $24,083.16 for Apple’s motion to dismiss (the full amount sought by Apple). As reflected in
                        9   Apple’s time entries, this motion related to issues of the sufficiency of allegations of induced
                       10   infringement and not substantive issues relating to the “is connected” claim element at issue in the
                       11   Court’s summary judgment ruling. Thus, Straight Path respectfully submits that such activities do
RUSS, AUGUST & KABAT




                       12   not bear an adequate relationship to the conduct addressed in the Court’s ruling and should not be
                       13   included in any calculation.
                       14           Apple argued to the Special Master that this Court ordered the Special Master to award “to
                       15   award all fees except for those ‘that bear[] little or no relation’ to the exceptional conduct.” No
                       16   such instruction appears in any of the District Court’s rulings. Rather, this Court directed the
                       17   Special Master to “determine a reasonable amount to award.” While the Court did direct the
                       18   identification of particular material that “bears little or no relation to the conduct found exceptional
                       19   herein,” it did not direct that all other fees must be awarded. Dkt. # 245. Rather, in its associated
                       20   Order granting in part the motions for attorney’s fees, the Court noted that inclusion of extremely
                       21   unrelated matters could result in triple deductions or denial of all relief. Dkt. # 244 at 12-13. Thus,
                       22   Apple’s argument that all fees must be awarded unless they are shown to be completely unrelated
                       23   to the patents to which the Court’s summary judgment ruling was addressed is unsupported by the
                       24   Court’s Orders, and improperly shifts the burden of proof as to the reasonableness of the fees
                       25   sought from Apple to Straight Path. The issues of indirect infringement at issue in Apple’s motion
                       26   were issues regarding the procedural aspects specific to inducement, not the merits of any
                       27   allegation of direct infringement, and certainly not to the “is connected” claim element. Straight
                       28   Path respectfully submits that such activities are too far removed from the basis of the Court’s

                                                                               3
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 7 of 15



                        1   summary judgment and exceptionality determinations to be awardable, and that it was error for the

                        2   Special Master to include them.
                        3          C.      Motion to Dismiss Amended Complaint

                        4          The Special Master recommended an award of an additional 13.8 hours of attorney time
                        5   and $5,478.58 in connection with Apple’s motion to dismiss the First Amended Complaint,
                        6   another 21.4 attorney hours and $8,562.22 in connection with a Reply, 24.8 hours of attorney time
                        7   for an additional $12,593.75 of attorney time to prepare for the hearing; and an additional 4.4 hours
                        8   of attorney time for an additional $2,184.65 for the hearing itself (the full amounts requested by
                        9   Apple). Thus the total for this additional activity was 64.4 hours, for which the special master
                       10   recommended awarding $28,819.20. In this motion, Apple reiterated the same basic arguments
                       11   from its previous motion (to dismiss). Once again, the motion related to the particular pleading
RUSS, AUGUST & KABAT




                       12   requirements of induced infringement, not the substantive issues of the “is connected” claim
                       13   element. Thus, Straight Path respectfully submits that such activities do not bear an adequate
                       14   relationship to the conduct addressed in the Court’s ruling and should not have been included in
                       15   the Special Master’s recommendation.
                       16          D.      Motion for Judgment on the Pleadings
                       17          The Special Master recommended awarding a total of 166.1 hours of attorney time and a
                       18   total of $72,560.70 in connection with Apple’s motion for Judgment on the Pleadings (the full
                       19   amount sought by Apple). This motion was denied and thus an ultimately unnecessary expenditure
                       20   on Apple’s part. Further, the motion was not addressed to the “is connected” claim element at
                       21   issue in the Court’s summary judgment ruling, but rather to the sufficiency of pleadings. As such,
                       22   Straight Path respectfully submits that such activities do not bear an adequate relationship to the
                       23   conduct addressed in the Court’s ruling and should not be included in any fee award. While the
                       24   Special Master notes that unsuccessful motions need not always be excluded, Apple’s motion was
                       25   unnecessary and did nothing to meaningfully advance its defense. Given this and the tangential at
                       26   best relationship to the issues that were the basis of the Court’s summary judgment ruling, Straight
                       27   Path respectfully submits that Apple failed to carry its burden to justify the reasonableness of this
                       28

                                                                             4
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 8 of 15



                        1   portion of its request and that the amount recommended is not reasonable within the scope of the

                        2   District Court’s rulings.
                        3          E.      Prior Art Review and Invalidity Contentions

                        4          Apple sought a total of 444.5 hours of attorney time, and a total of $176,622.10 in
                        5   connection with its two related “projects” of “Locate and Review Prior Art” and “Local Patent
                        6   Rule 3-3 Invalidity Contentions”. The Special Master recommended reducing this amount by
                        7   $16,883 due to inefficiencies. Straight Path objects to recommendation of these amounts as both
                        8   excessive and insufficiently related to the issues identified in the Court’s summary judgment and
                        9   exceptionality rulings.
                       10          First, the amounts Apple sought are extremely high for such a task. As just one example,
                       11   Attorney Matt Rozier, identified as Counsel at Hogan Lovells, recorded approximately 17 time
RUSS, AUGUST & KABAT




                       12   entries of more than 7 hours each (and several in blocks of more than 9 hours) that Apple seeks to
                       13   recover in connection with this one task. By contrast, Apple’s submission sought 165.8 hours and
                       14   $66,588.65 in connection with a task it identifies as “Ongoing review and update of
                       15   noninfringement positions as discovery proceeded.” The time dedicated to those contentions
                       16   appears excessive, in light of the much lesser amount of time devoted to analysis of the
                       17   infringement issue. The difference is particularly notable given that, as discussed below, issues of
                       18   infringement were the basis of the Court’s summary judgment and exceptionality findings.
                       19   Straight Path cannot provide corresponding records of its time for preparation of invalidity
                       20   contentions, since, as Plaintiff, Straight Path did not prepare such contentions. While the Special
                       21   Master made a small reduction in Apple’s request, Straight Path respectfully submits that it is not
                       22   sufficient to address the high nature of Apple’s request.
                       23          Straight Path also objects to the recommendation that these tasks be included in any award.
                       24   The Court’s summary judgment ruling addressed non-infringement issues and was not based on
                       25   Apple’s invalidity contentions. While Apple has suggested that the Court’s ruling related to
                       26   validity, the ruling did not relate to Apple’s invalidity contentions, or to any of the prior art
                       27   identified by Apple in those contentions. As such, Straight Path respectfully submits that such
                       28   activities do not bear an adequate relationship to the conduct addressed in the Court’s ruling and

                                                                             5
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 9 of 15



                        1   should not be included in any calculation. Straight Path respectfully submits that Apple failed to

                        2   carry its burden to demonstrate the reasonableness of its request and that it was error to include
                        3   these amounts.

                        4          F.        Claim Construction Proceedings
                        5          The Special Master recommended an award for the full amount sought by Apple for several
                        6   categories of activity all of which related to claim construction proceedings. Specifically, Apple
                        7   included the following categories in its request: LPR 4-1 Proposed Terms For Construction, LPR
                        8   4-2 Preliminary Claim Constructions and Extrinsic Evidence, Analyze Opposing LPR 4-2
                        9   Disclosures, LPR 4-3 Joint Claim Construction Statement, LPR 4-4 Claim Construction
                       10   Discovery, LPR 4-4 Deposition of Stuart Stubblebine, LPR 4-4 Deposition of Bruce McNair, and
                       11   LPR 4-5 Claim Construction Brief and McNair Declaration.
RUSS, AUGUST & KABAT




                       12          The “is connected” claim element that was the basis of the Court’s summary judgment and
                       13   exceptionality rulings was not a subject of dispute during claim construction proceedings. The
                       14   construction was agreed between the parties and none of the briefing, depositions, or other
                       15   proceedings addressed that construction. The separate issues that were at issue in the claim
                       16   construction briefing, such as numerous contentions by Apple that various terms should be
                       17   construed as “means-plus-function” claim elements under 35 U.S.C. § 112, paragraph 6, were
                       18   unrelated to the summary judgment ruling that formed the basis of the Court’s ruling under Section
                       19   285, and were never even addressed by the Court. As such, Straight Path respectfully submits that
                       20   such activities do not bear an adequate relationship to the conduct addressed in the Court’s ruling
                       21   and should not be included in any calculation.
                       22          G.        Depositions
                       23          Straight Path objects to the inclusion of various depositions identified in Apple’s
                       24   documentation as not having been shown to bear any relation to the issues addressed in the Court’s
                       25   summary judgment and exceptionality rulings – specifically the ‘is connected’ claim element. In
                       26   its submissions to the Special Master, Apple discussed the relevance of only two fact witness
                       27   depositions: those of Andrew Green and Jay Cotton, and the deposition of two expert witnesses.
                       28   Straight Path struggles to understand how several of the other depositions Apple identified bear

                                                                             6
                                 STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 10 of 15



                        1   any relation to the issues in the Court’s summary judgment and exceptionality rulings.

                        2   Notwithstanding this, the Special Master recommended awarding the full amounts requested by
                        3   Apple for the particular depositions to which Straight Path objected as follows:

                        4          David Span; 17.5 hours; $6,599.75
                        5          Michael Jaynes; 21.0 hours; $8,950.38
                        6          Yonatan Cantor; 14.4 hours; $6,204.67
                        7          Heather Mewes; 23.4 hours; $11,675.41
                        8          Deidre Caldbeck; 55.5 hours; $22,533.51
                        9          Liore Alroy; 26.8 hours; $11,593.36
                       10          Davidi Jonas; 132.8 hours; $55,805.26
                       11          Vandana Koelsch; 15.7 hours; $5,013.17
RUSS, AUGUST & KABAT




                       12          Totals: 307.1 hours; $128,375.51.
                       13          Straight Path respectfully submits that Apple’s mere showing that these depositions were
                       14   taken in connection with this case is insufficient to support an award in connection with the Court’s
                       15   rulings on summary judgment and exceptionality. As such, Straight Path objects to their inclusion
                       16   by the Special Master in the recommendation.
                       17          H.      Opening Report on Invalidity
                       18          Apple sought recovery for 585.6 hours of attorney time and $223,773.89 in connection
                       19   with the opening expert report of Bruce McNair regarding invalidity. The Special Master
                       20   recommended reducing this amount by $27,972 generally, and an additional $2,859 for
                       21   administrative tasks and inconsistent time entries. Dkt. # 251 at 16-17. Straight Path respectfully
                       22   submits that the reductions by the Special Master are insufficient.
                       23          As Straight Path explained to the Special Master, the amounts sought by Apple vastly
                       24   exceeded the amounts expended by Straight Path in connection with corresponding preparation of
                       25   opening expert reports on infringement. For purposes of comparison, Straight Path compiled the
                       26   records of its time associated with the opening expert reports of its expert witness regarding
                       27   infringement, Tipton Cole. Because the opening reports address issues where the party has the
                       28   burden of proof, Straight Path believes that this provides a fairer comparison than to assess Straight

                                                                              7
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 11 of 15



                        1   Path’s rebuttal expert report regarding validity (which could undercount Straight Path’s time).

                        2   Because Straight Path’s counsel did not differentiate billings regarding the parallel Apple and
                        3   Cisco case expert reports, and because they were not subjected to subsequent review and reduction

                        4   for billing judgment in light of an alternative fee arrangement, Straight Path’s summary contained
                        5   a significant overcount of time spent on the Apple report. Even with this significant over-
                        6   inclusiveness, Straight Path’s counsel recorded only 325.2 hours of attorney time as compared
                        7   with Apple’s 585.6 (which did not have the same over-inclusiveness). Thus, Apple expended
                        8   nearly twice as much time as Straight Path’s over-inclusive total. Hence, Straight Path asserts that
                        9   the amounts included by Apple are excessive and that the Special Master failed to adequately
                       10   reduce the recommendation for this category.
                       11          Apple offered several arguments about these issues to the Special Master that are incorrect.
RUSS, AUGUST & KABAT




                       12   First, it asserted that the time in connection with Straight Path’s analysis was addressed to only a
                       13   single accused system. As explained in greater detail in the Joint Submission to the Special Master
                       14   (Ledahl Decl., Ex H), much of the time was not differentiated between the accused Apple system
                       15   and the accused Cisco system. Thus, contrary to Apple’s assertions, the time reflected in Straight
                       16   Path’s calculations largely included both the Apple and Cisco infringement reports. Further, Apple
                       17   suggested that Straight Path’s counsel somehow had incentives to fail to accurately record time
                       18   because the amounts recorded were not billed to Straight Path. As an initial matter this is purely
                       19   speculative, but it also undercuts Apple’s arguments. Straight Path spent more than 150 fewer
                       20   hours, as recorded, than Apple. As Apple notes, its time was reduced after being recorded through
                       21   write-offs and adjustments to reduce the amount actually billed. Straight Path’s time records did
                       22   not undergo that further step of reduction. If they had, the amount of time expended by Straight
                       23   Path would be even lower, reflecting an even greater disparity between the amount of time
                       24   expended by Apple and that by Straight Path. Thus, Apple’s arguments only reinforced that the
                       25   amounts sought in this category were too high. Straight Path respectfully submits that the modest
                       26   reductions recommended by the Special Master were insufficient as to this category.
                       27
                       28

                                                                             8
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 12 of 15



                        1           I.     Mock Trial

                        2           Apple sought, and the Special Master recommended awarding $107,479.42 for 259.6 hours
                        3   for mock trial proceedings. As with multiple other categories discussed above, Straight Path

                        4   respectfully submits that such amounts were too tangential to the Court’s summary judgment and
                        5   exceptionality rulings to be included in any award. Simply because Apple could choose to pursue
                        6   such activities does not support an award of fees for them here and Straight Path accordingly
                        7   objects to the Special Master’s recommendation including these amounts.
                        8           J.     Motions in Limine
                        9           The Special Master recommended an award for 118.3 hours and $42,131.49 (the full
                       10   amount sought by Apple) for motions in limine that were never filed with the Court. Apple failed
                       11   to identify any motion in limine that was related to the issues that were addressed in the Court’s
RUSS, AUGUST & KABAT




                       12   summary judgment and exceptionality rulings, much less any such motion that was filed or needed
                       13   to be prepared prior to the Court’s issuance of its summary judgment ruling. As such, Straight
                       14   Path respectfully submits that such activities do not bear an adequate relationship to the conduct
                       15   addressed in the Court’s ruling and should not be included in any award.
                       16   III.    APPLE IS NOT ENTITLED TO AN AWARD OF FEES FOR APPELLATE
                       17           MATTERS
                       18           The Special Master recommended denial of Apple’s request for fees in connection with
                       19   Straight Path’s appeal to the Federal Circuit. Specifically, the Special Master found that Apple
                       20   had not timely requested such fees because no request for appellate fees was included with Apple’s
                       21   motion for attorneys’ fees to this Court. Straight Path does not object to this recommendation.
                       22           The Special Master made additional recommended findings related to this issue, however,
                       23   to which Straight Path, in an excess of caution, objects. To the extent that the Court accepts the
                       24   Special Master’s recommendation that Apple should not be awarded any appellate fees, the Court
                       25   need not reach these further issues.3 To the extent that it does, for any reason reach those issues,
                       26   3
                              Straight Path notes that the Special Master suggested that Apple could bring a motion to this
                       27   Court for leave to make a new, untimely, request for appellate fees. While Straight Path disputes
                            that such a request would be proper, it does not understand the Special Master to have addressed
                       28   that question substantively and Apple has made no such application, so Straight Path does not
                            further address them here.
                                                                             9
                                   STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 13 of 15



                        1   the Special Master recommended a finding that neither this Court’s prior orders, nor Apple’s

                        2   failure to make any request to the Federal Circuit for an award of attorneys’ fees did not preclude
                        3   such an award. Straight Path respectfully submits that these conclusions were erroneous.

                        4          Apple’s submissions to the Special Master sought recovery of fees associated with Straight
                        5   Path’s appeal to the Federal Circuit, and the petition for rehearing in connection with that appeal.4
                        6   As recognized by the Special Master, those activities were not included or described in Apple’s
                        7   motion for attorney’s fees presented to this Court. Straight Path also notes that Cisco did not seek
                        8   any award of fees in connection with appellate proceedings. Apple never sought an award of fees
                        9   from the Federal Circuit pursuant to Federal Rule of Appellate Procedure 38, nor did it demonstrate
                       10   that its appellate fees were properly compensable under this Court’s Orders given that they
                       11   involved a separate proceeding in a separate court.        For these reasons, in addition to the
RUSS, AUGUST & KABAT




                       12   untimeliness found by the Special Master, no award of appellate fees to Apple is proper.
                       13   IV.    CONCLUSION
                       14          As discussed herein, Apple’s submissions to the Special Master failed to properly support
                       15   various categories of the fees Apple requested as being properly connected to this Court’s
                       16   summary judgment ruling and failed to demonstrate the reasonableness of various amounts sought.
                       17   Straight Path respectfully objects to the Special Master’s recommendation as exceeding the bases
                       18   that the Court identified for recovery.
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28   4
                             Apple also sought recover in connection with a Petition for a writ of Certiorari to the U.S.
                            Supreme Court, but the Special Master recommended that this amount should not be allowed.
                                                                             10
                                  STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 14 of 15



                        1

                        2                                     Respectfully submitted,
                        3   DATED: March 18, 2020             RUSS, AUGUST & KABAT

                        4                                     /s/ Brian D. Ledahl
                        5                                     Brian D. Ledahl

                        6                                     RUSS, AUGUST & KABAT
                                                              Marc A. Fenster, SBN 181067
                        7                                     mfenster@raklaw.com
                                                              Brian D. Ledahl, SBN 186579
                        8
                                                              bledahl@raklaw.com
                        9                                     Benjamin T. Wang, SBN 228712
                                                              bwang@raklaw.com
                       10                                     12424 Wilshire Boulevard
                                                              Twelfth Floor
                       11                                     Los Angeles, California 90025
RUSS, AUGUST & KABAT




                                                              Telephone: (310) 826-7474
                       12
                                                              Facsimile: (310) 826-6991
                       13
                                                              Attorneys for Plaintiff
                       14                                     STRAIGHT PATH IP GROUP, LLC
                                                              F/K/A STRAIGHT PATH IP GROUP, INC.
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                11
                                STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
                            Case 3:16-cv-03582-WHA Document 252 Filed 03/18/20 Page 15 of 15


                                                           CERTIFICATE OF SERVICE
                        1

                        2          I hereby certify that on March 18, 2020, I electronically filed the foregoing STRAIGHT

                        3   PATH’S OBJECTION TO SPECIAL MASTER REPORT AND RECOMMENDATION

                        4   (DKT. # 251) using the Court’s ECF system which will electronically serve the same upon all
                        5
                            counsel of record.
                        6
                        7
                                                                       /s/ Brian D. Ledahl_____________
                        8                                              Brian D. Ledahl

                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                          1
                                 STRAIGHT PATH’S OBJECTION TO REPORT AND RECOMMENDATION
